DETAILED ACTION
This office action is in response to interview summary filed on 05/02/2022. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Lynn O'Sullivan  on 05/02/2022.

The application has been amended as follows: 
1. (Currently amended) A vehicle driving device, which is driven by a power supply unit, comprising:
a three-phase motor comprising a first stator winding and a second stator winding, wherein the first stator winding is connected in parallel to the second stator winding, the first stator winding and the second stator winding are synchronized with each other, and each of the first stator winding and the second stator winding comprises a first-phase winding end, a second-phase winding end and a third-phase winding end;
a first current sensor having a first end and a second end, wherein the first end of the first current sensor is coupled to the first-phase winding end of the first stator winding, and the first current sensor is configured to measure a first-phase current of the first stator winding;
a second current sensor having a first end and a second end, wherein the first end of the second current sensor is coupled to the second-phase winding end of the first stator winding, and the second current sensor is configured to measure a second-phase current of the first stator winding;
a first power module electrically connected to the power supply unit, the second end of the first current sensor, the second end of the second current sensor and the third-phase winding end of the first stator winding;
a second power module connected in parallel to the first power module and electrically connected to the power supply unit, and the first-phase winding end, the second-phase winding end and the third-phase winding end of the second stator winding;
a detecting module coupled to the first stator winding and the second stator winding and outputting a plurality of detecting signals according to the first stator winding and the second stator winding, wherein the detecting signals are a first-phase voltage signal, a second-phase voltage signal and a third-phase voltage signal, respectively; and
a controlling unit electrically connected to the power supply unit and comprising:
a controller receiving the detecting signals and generating a detecting result according to the detecting signals;
a first switch coupled to the first power module; and
a second switch coupled to the second power module;
wherein the detecting module comprises:
a first comparator electrically connected to the first-phase winding end of the first stator winding and the first-phase winding end of the second stator winding;
a second comparator electrically connected to the second-phase winding end of the first stator winding and the second-phase winding end of the second stator winding; and
a third comparator electrically connected to the third-phase winding end of the first stator winding and the third-phase winding end of the second stator winding;
wherein the controller synchronizes the first power module and the second power module through the first switch and the second switch, and independently detects the first power module and the second power module;
wherein a third-phase current of the first stator winding is generated according to a calculating procedure of the first-phase current and the second-phase current of the first stator winding;
wherein a duty cycle between the first power module and the second power module is controlled by detecting two of the first-phase current, the second-phase current and the third-phase current of the first stator winding and performing a feedback compensation according to a scale.

2. (Cancelled)

3. (Cancelled)

4. (Currently amended) The vehicle driving device of claim [[3]]1, wherein,
the first comparator generates the first-phase voltage signal according to the first-phase winding end of the first stator winding and the first-phase winding end of the second stator winding;
the second comparator generates the second-phase voltage signal according to the second-phase winding end of the first stator winding and the second-phase winding end of the second stator winding; and
the third comparator generates the third-phase voltage signal according to the third-phase winding end of the first stator winding and the third-phase winding end of the second stator winding.

5. (Cancelled)

6. (Cancelled)

7. (Original) The vehicle driving device of claim 1, wherein the first power module comprises:
two first power elements connected in series to form a first bridge arm, wherein the first bridge arm is electrically connected to the second end of the first current sensor;
two second power elements connected in series to form a second bridge arm, wherein the second bridge arm is electrically connected to the second end of the second current sensor; and
two third power elements connected in series to form a third bridge arm, wherein the third bridge arm is electrically connected to the third-phase winding end of the first stator winding.

8. (Original) The vehicle driving device of claim 1, wherein the second power module comprises:
two first power elements connected in series to form a first bridge arm, wherein the first bridge arm is electrically connected to the first-phase winding end of the second stator winding;
two second power elements connected in series to form a second bridge arm, wherein the second bridge arm is electrically connected to the second-phase winding end of the second stator winding; and
two third power elements connected in series to form a third bridge arm, wherein the third bridge arm is electrically connected to the third-phase winding end of the second stator winding.

9. (Currently amended) A vehicle driving method, comprising:
a paralleling step performed to connect a first stator winding and a second stator winding in parallel to form a three-phase motor, wherein the first stator winding and the second stator winding are synchronized with each other, and each of the first stator winding and the second stator winding comprises a first-phase winding end, a second-phase winding end and a third-phase winding end;
a measuring step performed to drive a first current sensor to measure a first-phase current of the first stator winding according to the first-phase winding end of the first stator winding, and drive a second current sensor to measure a second-phase current of the first stator winding according to the second-phase winding end of the first stator winding, wherein the first current sensor is coupled to the first-phase winding end of the first stator winding, and the second current sensor is coupled to the second-phase winding end of the first stator winding;
a calculating step performed to calculate the first-phase current and the second-phase current of the first stator winding according to a calculating procedure to generate a third-phase current of the first stator winding;
a controlling step performed to control a duty cycle between the first power module and the second power module by detecting two of the first-phase current, the second-phase current and the third-phase current of the first stator winding and performing a feedback compensation according to a scale;
a receiving step, comprising:
driving a detecting module to receive a first-phase voltage, a second-phase voltage and a third-phase voltage of the first stator winding; and
driving the detecting module to receive a first-phase voltage, a second-phase voltage and a third-phase voltage of the second stator winding; and
a detecting step performed to drive the detecting module to detect the first-phase voltage, the second-phase voltage and the third-phase voltage of the first stator winding corresponding to the first-phase voltage, the second-phase voltage and the third-phase voltage of the second stator winding to generate a plurality of detecting signals;
wherein the detecting signals are a first-phase voltage signal, a second-phase voltage signal and a third-phase voltage signal, respectively;
wherein the receiving step further comprises:
a receiving sub-step performed to drive a controlling unit to receive the detecting signals, wherein the controlling unit comprises a controller, a first switch and a second switch, and the controller generates a detecting result according to the detecting signals; and
a synchronizing sub-step performed to drive the controller to synchronize the first power module and the second power module through the first switch and the second switch, wherein the controller independently detects the first power module and the second power module;
wherein the detecting step comprises:
a dividing sub-step, comprising:
driving a first resistor module to divide the first-phase voltage of the first stator winding and the first-phase voltage of the second stator winding;
driving a second resistor module to divide the second-phase voltage of the first stator winding and the second-phase voltage of the second stator winding; and
driving a third resistor module to divide the third-phase voltage of the first stator winding and the third-phase voltage of the second stator winding; and
a comparing sub-step, comprising:
driving a first comparator to generate the first-phase voltage signal according to the first-phase voltage of the first stator winding and the first-phase voltage of the second stator winding;
driving a second comparator to generate the second-phase voltage signal according to the second-phase voltage of the first stator winding and the second-phase voltage of the second stator winding; and
driving a third comparator to generate the third-phase voltage signal according to the third-phase voltage of the first stator winding and the third-phase voltage of the second stator winding.

10. (Cancelled)

11. (Cancelled)

12. (Cancelled)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
wherein the detecting module comprises:  a first comparator electrically connected to the first-phase winding end of the first stator winding and the first-phase winding end of the second stator winding; a second comparator electrically connected to the second-phase winding end of the first stator winding and the second-phase winding end of the second stator winding; and a third comparator electrically connected to the third-phase winding end of the first stator winding and the third-phase winding end of the second stator winding;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Koseki et al. US 20180175779 A1 teaches a voltage monitor circuit 307 for detecting respective coil-end voltages at coil sets 2A and 2B. Voltage monitor circuit 307 outputs, to microcomputer 302, signals of detected coil-end voltages at coil sets 2A and 2B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846